UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

MICHELLE LABOY O/B/O ASC,                                               DECISION AND ORDER

                                    Plaintiff,                          1:18-CV-00825(JJM)
v.


ANDREW M. SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION, 1

                            Defendant.
______________________________________

                This is an action brought pursuant to 42 U.S.C. §1383(c)(3) to review the final

determination of defendant Andrew M. Saul, the Commissioner of Social Security, that

plaintiff’s minor child was not entitled to Supplemental Security Income (“SSI”). Before the

court are the parties’ cross-motions for judgment on the pleadings [8, 15]. 2 The parties have

consented to my jurisdiction [19]. Having reviewed the parties’ submissions [8, 15, 18], the

Commissioner’s motion is granted, and plaintiff’s motion is denied.




                                          BACKGROUND

                On February 2, 2015, plaintiff applied for SSI on ASC’s behalf, alleging an onset

date of February 2, 2015 due to “[s]peech problems” and “special education”. Administrative

Record [7], pp. 165, 189. At that time, ASC was two years old. Id., p. 165. The application was



1
       On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security, and is
automatically substituted as the named defendant. See Fed. R. Civ. P. 25(d); 42 U.S.C. §405(g).
2
        Bracketed references are to the CM/ECF docket entries. Unless otherwise indicated, page
references are to numbers reflected on the documents themselves rather than to the CM/ECF pagination.
denied on June 22, 2015. Id., p. 111. An administrative hearing was conducted before

Administrative Law Judge (“ALJ”) Mary Mattimore on June 9, 2017 at which plaintiff and ASC

testified. Id., pp. 37-100.

                In her November 22, 2017 decision, ALJ Mattimore determined that plaintiff had

a severe speech and language impairment. Id., p. 13. She also found that ASC did not have a

impairment or combination of impairments that equaled or functionally equaled a listed

impairment. Id., p. 14. Specifically, ALJ Mattimore concluded that ASC had a marked

limitation in the domain of interacting and relating with others, had less than a marked limitation

in the domains of acquiring and using information, attending and completing tasks, and caring

for oneself, but no limitation in the remaining domains. Id., pp. 17-23. Since ASC did not have

an impairment or combination of impairments that resulted in either “marked” limitations in two

domains of functioning or an “extreme” limitation in one domain of functioning, ALJ Mattimore

concluded that she was not disabled from February 2, 2015 through the date of her November 22,

2017 decision. Id., p. 23.

                The opinion evidence before ALJ Mattimore included the June 22, 2015 state

agency review opinion of Dr. J. Meyer, 3 who concluded that ASC had the domain limitations

ultimately found by the ALJ. Id., pp. 101-08. This opinion was given significant weight by ALJ

Mattimore. Id., p. 16. She also afforded significant weight to the June 11, 2015 report of Amy

Atwater, M.S., CCC-SLP, the speech and language consultative examiner, who opined that ASC

had “a mild functional expressive language delay, and at least mildly delayed articulation skills”.

Id., pp. 16, 342-46. Likewise, significant weight was afforded to the July 2017 teacher




3
        Dr. Meyer’s first name and specialty are not apparent from the record.
                                                   -2-
questionnaire from Beyond Boundaries, which stated, inter alia, that “[i]n school, [ASC] is

compliant. At home, she is self directed and defiant”. Id., pp. 16, 610-16. 4

               By contrast, ALJ Mattimore gave only “moderate weight” to the April 30, 2015

teacher questionnaire completed by Tracy Johnson, which stated, inter alia, that [ASC] “has

difficulty following directions + complying with adult requests. She tends to be self-directed”.

Ms. Johnson assessed ASC as having “a very serious problem” with expressing anger

appropriately. Id., pp. 16, 307-17. ALJ Mattimore afforded “some weight” to the more recent

May 12, 2017 opinion of Mary Francis Bayer, LMSW, that ASC “presents [with] controlling and

anxious behaviors”. Despite working with ASC for the prior two years, Ms. Bayer noted that she

remains “rigid and controlling”. Id., pp. 16, 560-63.

               The Appeals Council denied plaintiff’s request for review (id., pp. 1-4), and

thereafter she commenced this action.




                                          DISCUSSION

A.     Standard of Review

               “A district court may set aside the Commissioner’s determination that a claimant

is not disabled only if the factual findings are not supported by ‘substantial evidence’ or if the

decision is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42

U.S.C. §405(g)). Substantial evidence is that which a “reasonable mind might accept as

adequate to support a conclusion”. Consolidated Edison Co. of New York. Inc. v. NLRB, 305

U.S. 197, 229 (1938).




4
       The questionnaire, which was sent to the ALJ on July 26, 2017, is undated and unsigned.
                                                 -3-
B.     Infant Disability Standard

               A claimant under 18 years of age, such as ASC, is “disabled” under the Social

Security Act if she has a medically determinable physical or mental impairment (or combination

of impairments) that result in “marked and severe functional limitations . . . which has lasted or

can be expected to last for a continuous period of not less than 12 months”. 42 U.S.C.

§1382c(a)(3)(C). Under the applicable regulations, ASC must show that she is not working, that

she has a “severe” impairment or combination of impairments, and that the impairment or

combination of impairments is of listing-level severity - i.e., medically or functionally equal to

the severity of a listed impairment. 20 C.F.R. §§416.924(a)-(d).

               Functional equivalence of limitations are evaluated on six domains: acquiring and

using information; attending and completing tasks; interacting and relating with others; moving

about and manipulating objects; caring for oneself; and health and physical well-being. 20

C.F.R. §416.926a(b)(1)(i)-(vi). Marked limitations in two domains of functioning or an extreme

limitation in one domain constitutes a functional equivalent to a listed impairment. Id. §

416.926a(d). “Marked” limitation for a domain is when a claimant’s “impairment(s) interferes

seriously with your ability to independently initiate, sustain, or complete activities.” Id. §

416.926a(e)(2)(i).



C.     Did ALJ Mattimore Fail to Develop the Record?

               “Although the claimant has the general burden of proving that he or she has a

disability within the meaning of the Act, because a hearing on disability benefits is a non-

adversarial proceeding, the ALJ generally has an affirmative obligation to develop the

administrative record. This duty to develop the record exists even when the claimant is



                                                 -4-
represented by counsel.” Munerlyn v. Colvin, 203 F. Supp. 3d 253, 263–64 (W.D.N.Y. 2016);

Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999).

               Notwithstanding the ALJ’s duty to develop the record, it remains the claimant's

burden to “prove to [the Social Security Administration] that [she is] . . . disabled”. 20 C.F.R. §

404.1512(a)(1). Hence, the claimant must “inform [the Administration] about or submit all

evidence known to [her] that relates to whether or not [she is] . . . disabled”. Id. If there are no

“obvious gaps” in the administrative record, the ALJ “is under no obligation to seek additional

information in advance of rejecting a benefits claim”. Rosa v. Callahan, 168 F.3d 72, 79 n. 5 (2d

Cir. 1999).

               Plaintiff makes several arguments as to why ALJ Mattimore failed to develop the

record concerning ASC’s behavioral problems, which she contends were not apparent when the

SSI application was filed. Plaintiff’s Memorandum of Law [8-1], p. 9. First, she argues that a

consultative examination was necessary because there was no medical opinion of record which

addressed ASC’s behavioral issues. Id., pp. 9, 11. “[T]he ALJ may be required to order a

consultative examination when necessary to try to resolve an inconsistency in the evidence, or

when the evidence as a whole is insufficient to allow the ALJ to make a determination or

decision on the claim.” Roscoe v. Berryhill, 2018 WL 4519880, *6 (W.D.N.Y. 2018) (emphasis

omitted). See 20 C.F.R. § 404.1512(f) (“[i]f the information we need is not readily available from

the records of your medical treatment source, or we are unable to seek clarification from your

medical source, we will ask you to attend one or more consultative examinations at our

expense”). “It is considered reversible error for an ALJ not to order a consultative examination

when such an evaluation is necessary for him to make an informed decision.” Id.




                                                 -5-
                In support of her argument that a consultative “intelligence examination” was

necessary, plaintiff points to the fact that ALJ Mattimore herself “seemed to imply [at the

hearing] that a consultative examination would be appropriate, given what she had seen at

hearing”. Id., pp. 9, 13. However, that is not borne out by the record.

                Shortly before the hearing, plaintiff’s counsel submitted a June 6, 2017 letter to

the ALJ explaining that in May 2014, Erie County Early Intervention described ASC as “rough,

hyper”, and that her social and emotional skills were only at a 24-month old level. [7], p. 231.

Plaintiff’s counsel noted that ASC had been receiving counseling for the previous two years with

Ms. Bayer, and that he was trying to obtain a teacher questionnaire from her. Id., p. 232.

Counsel also stated that a “consultative examination is . . . necessary to determine whether these

problems constitute a medically determinable impairment, and to shed guidance on the scope of

that impairment”. Id.

                At plaintiff’s counsel’s request at the June 9, 2017 hearing, ALJ Mattimore held

the hearing open for 14 days for plaintiff to submit records from Ms. Bayer. [7], pp. 44-47, 99-

100. The ALJ made clear that “after I get the records you’re talking about, [I will] make a

determination on your request for a [consultative examination], okay?” Id., p. 47. Therefore,

ALJ Mattimore expressed no opinion (tacitly or implicitly) as to whether a consultative

examination was necessary.

                Nor does the record suggest that a consultative examination was necessary. Ms.

Atwater opined that ASC’s communication difficulties “may adversely affect her social

functioning”. [7], p. 345. 5 There is nothing in the record to suggest that her behavioral issues



5
       Contrary to plaintiff, ALJ Mattimore did not use her lay judgment to conclude that ASC’s
behavioral issues arose “from frustration with her communication skills” ([7], p. 15), as opposed to
“another psychological pathology”. Plaintiff’s Memorandum of Law [8-1], p. 12. Specifically, ALJ
                                                   -6-
were linked to any impairment other than her speech and language impairment. In fact, none of

ASC’s teachers or counselors referred her (or suggested the need) for any diagnostic testing

related to her behavioral issues.

               Plaintiff also appears to argue that ALJ Mattimore failed to develop the record by

not obtaining Ms. Bayer’s records. See Plaintiff’s Reply Brief [18], p. 2 of 3 (CM/ECF). I

disagree. When the records were not submitted following the hearing, ALJ Mattimore sent

counsel a July 17, 2017 letter reminder. Id., p. 233. Yet, the records were never submitted, and it

does not appear that counsel requested ALJ Mattimore’s assistance in obtaining them. However,

as the Commissioner notes, and plaintiff fails to dispute, the record did contain Ms. Bayer’s most

recent treatment notes from 2016 through 2017 which showed improvement. Commissioner’s

Brief [15-1], pp. 19-20, citing [7], pp. 16, 443-68. Additionally, ALJ Mattimore had the benefit

of Ms. Bayer’s May 12, 2017 Mental Residual Functional Capacity Questionnaire. [7], pp. 560-

63.

               Under these circumstances, ALJ Mattimore did not fail to develop the record. See

Smith v. Saul, 2019 WL 2537297, *6 (W.D.N.Y. 2019) (“[g]enerally, the ALJ’s duty to develop

the record is satisfied where, as here, the ALJ keeps the record open to receive further evidence

after the administrative hearing but the Plaintiff fails to provide such evidence nor requests the

ALJ’s assistance in obtaining the records”); Edwards v. Berryhill, 2019 WL 2340953, *4

(W.D.N.Y. 2019) (“an ALJ’s duty to affirmatively develop the record is discharged when the

ALJ agrees to hold the record open to permit the claimant’s counsel, who volunteers to do so, to



Mattimore pointed to CE Atwater’s opinion that ASC’s mildly delayed “functional expressive language
and articulation . . . may adversely affect social functioning”. [7], p. 16.




                                                 -7-
obtain additional relevant records, with the caveat that if counsel fails to provide the records

within a specified period of time, the ALJ’s decision would be made based on the existing

record”). See also Jordan v. Commissioner of Social Security, 142 Fed. App'x 542, 543 (2d Cir.

2005) (Summary Order) (the ALJ did not fail to discharge his duty to develop the record where

he “did not contact or obtain records from Dr. Arena, a treating physician whom Jordan

mentioned at his hearing: [i] Jordan's counsel volunteered to secure Dr. Arena's records; [ii] the

ALJ kept the record open to allow counsel to do so, and later contacted counsel to remind him

that no evidence had been received and that a decision would be made on the existing record

unless such evidence was timely submitted; [iii] counsel subsequently contacted the Social

Security to advise it that Jordan had ‘nothing further to add’ to the record; and [iv] Jordan did not

request the ALJ's assistance in contacting or securing evidence from Dr. Arena”).

               Finally, plaintiff argues that Dr. Meyer’s June 22, 2015 opinion, to which ALJ

Mattimore afforded significant weight, was stale because Dr. Meyer did not have a “full

longitudinal picture of ASC’s behavior”. Plaintiff’s Memorandum of Law [8-1], pp. 11-12. I

disagree. “The mere passage of time does not render an opinion stale. Instead, a medical opinion

may be stale if subsequent treatment notes indicate a claimant’s condition has deteriorated.”

Whitehurst v. Berryhill, 2018 WL 3868721, *4 (W.D.N.Y. 2018); Cruz v. Commissioner of

Social Security, 2018 WL 3628253, *6 (W.D.N.Y. 2018) (“consultative examination is not stale

simply because time has passed, in the absence of evidence of a meaningful chan[ge] in the

claimant’s condition”). See also Pritchett v. Berryhill, 2018 WL 3045096, *8 (W.D.N.Y. 2018)

(“[i]f a claimant's status regarding her impairments undergoes ‘significant deterioration’ after a

consultative examination, the examination may not constitute substantial evidence” (emphasis

added)); Andrews v. Berryhill, 2018 WL 2088064, *3 (W.D.N.Y. 2018) (same). “A medical



                                                 -8-
opinion based on only part of the administrative record may still be given weight if the medical

evidence falling chronologically . . . after the opinion demonstrates substantially similar

limitations and findings.” Pritchett, 2018 WL 3045096, *8.

               Dr. Meyer opined that ASC had a marked limitation in the domain of interacting

and relating with others. [7], p. 105. The subsequent medical opinion evidence, to which ALJ

Mattimore afforded weight, failed to demonstrate any significant deterioration in that domain. In

fact, the most recent record, the July 2017 questionnaire completed by a teacher with Beyond

Boundaries who saw ASC weekly for IEP counseling over the previous 18 months, indicated that

ASC’s behavioral issues were controllable. Specifically, the questionnaire stated that while ASC

remained “self-directed and defiant” at home, she was “compliant” at school. Id., p. 613. As

ALJ Mattimore also explained, Ms. Bayer’s notes from ASC’s “therapy sessions in 2016 and

2017 revealed good progress in the claimant’s managing of her rigid behavior, more success at

school, with difficulty adjusting to stresses at home”. Id., p. 16. Therefore, I conclude that ALJ

Mattimore did not have a duty to further develop the record.



D.     Was ALJ Mattimore’s Finding that ASC Had Less Than a Marked Limitation in
       the Ability to Care for Herself Supported by Substantial Evidence?

               “The Caring for Yourself domain considers how well a child maintains a healthy

emotional and physical state, including how well he gets his needs met, how he copes with

stress, and whether he takes care of his own health, possessions, and living area.” Clark ex rel.

L.R.S. v. Astrue, 2012 WL 3765046, *7 (S.D.N.Y. 2012). See 20 C.F.R. § 416.926a(k); 20

C.F.R. § 416.926a(k)(2)(ii),(iii) (age group descriptors). Relevant here, for older infants and

toddlers (age 1 to attainment of age 3), the domain of caring for oneself requires the following:




                                                -9-
       “[Y]ou should be trying to do more things for yourself that increase your
       sense of independence and competence in your environment. You might
       console yourself by carrying a favorite blanket with you everywhere. You
       should be learning to cooperate with your caregivers when they take care
       of your physical needs, but you should also want to show what you can do;
       e.g., pointing to the bathroom, pulling off your coat. You should be
       experimenting with your independence by showing some degree of contrariness (e.g.,
       ‘No! No!’) and identity (e.g., hoarding your toys).” 20 C.F.R. §416.926a(k)(2)(ii).

               When they become a preschool child (age 3 to attainment of age 6), the domain

requires the following:

       “You should want to take care of many of your physical needs by yourself
       (e.g., putting on your shoes, getting a snack), and also want to try doing some
       things that you cannot do fully (e.g., tying your shoes, climbing on a chair to
       reach something up high, taking a bath). Early in this age range, it may be easy
       for you to agree to do what your caregiver asks. Later, that may be difficult for
       you because you want to do things your way or not at all. These changes
       usually mean that you are more confident about your ideas and what you are
       able to do. You should also begin to understand how to control behaviors that
       are not good for you (e.g., crossing the street without an adult).” Id.,
       §416.926a(k)(2)(iii).

               In concluding that ASC had less than a marked limitation in this domain, ALJ

Mattimore explained that “Ms. Laboy reported the claimant’s attitude was over place (sic), that

she would stay up all night on weekends, and would refuse food but sneakily eat chocolate . . . .

Through the record, the claimant exhibited some problems and frustration being patient and

appropriately asserting emotional needs, but these improved with therapy and age; her social and

emotional level is noted to be OK on an individualized education program (IEP) in November

2014 . . . . Dr. Meyer opined a less than marked limitation in this domain, which relies on the

academic reporting of her difficulty coping in the school environment.” [7], p. 22.

               Plaintiff argues that neither factor relied upon by ALJ Mattimore - the November

2014 IEP nor Dr. Meyer’s opinion - amounted to substantial evidence to support a finding of a




                                               -10-
less than marked limitation in that domain. Plaintiff’s Memorandum of Law [8-1], p. 13. I

disagree.

                As plaintiff acknowledges, the November 2014 IEP found that ASC’s adaptive

development (e.g., self-help, feeding, dressing, etc.) was within normal limits [7], pp. 408, 412.

Although plaintiff argues that the November 2014 IEP became stale as ASC’s behavioral and

self-care issues became “more prominent beginning in April 2015” (plaintiff’s Memorandum of

Law [8-1], p. 14), that is belied by the July 2017 questionnaire completed by ASC’s Beyond

Boundaries teacher, which assessed ASC with no limitation in caring for herself. [7], p. 615. 6 As

discussed above, that same questionnaire indicated that ASC’s behavioral issues were also

controllable. Id., p. 613. As ALJ Mattimore further explained, “therapy sessions in 2016 and

2017 revealed good progress in the claimant’s managing of her rigid behavior, more success at

school, with difficulty adjusting to stresses at home”. Id., p. 16.

                Although ASC continued to have at least some behavioral problems (see, e.g., id.,

p. 563 (ASC “is defiant at home”)), ALJ Mattimore accounted for that issue by finding that she

had a marked limitation in interacting and relating with others. [7], p. 20. See D.L.K. by Brink v.

Commissioner of Social Security, 2017 WL 1843277, *5 (N.D.N.Y. 2017) (“[t]o be sure,

evidence indicated that Claimant had problems interacting with others; however, the ALJ

accounted for those problems in the domain of interacting and relating with others”, rather than

in the domain of caring for oneself”). “[U]nder the substantial evidence standard of review, it is

not enough for Plaintiff to merely disagree with the ALJ’s weighing of the evidence or to argue

that the evidence in the record could support her position. Plaintiff must show that no reasonable


6
         Further bolstering that ASC had less than a marked limitation in caring for herself, plaintiff
testified that ASC could largely dress herself, no problem eating with a fork/spoon, knows about hazards,
and can walk, jump, run and climb. [7], pp. 56-57. The only deficiency noted was ASC’s unwillingness to
wipe after using the toilet. Id.
                                                  -11-
factfinder could have reached the ALJ’s conclusions based on the evidence in record.” Dailey v.

Commissioner of Social Security, 2016 WL 922261, *6 (N.D.N.Y.), adopted, 2016 WL 917941

(N.D.N.Y. 2016) (emphasis added); Brault v. Social Security Administration Commissioner, 683

F.3d 443, 448 (2d Cir. 2012) (“[t]he substantial evidence standard means once an ALJ finds

facts, we can reject those facts ‘only if a reasonable factfinder would have to conclude

otherwise’” (emphasis in original)).

               Judged against that standard, I conclude that even if ALJ Mattimore’s reliance on

Dr. Meyer’s opinion did not amount to substantial evidence, the November 2014 IEP and the

remaining evidence discussed above constituted substantial evidence supportive of ALJ

Mattimore’s determination that ASC had less than a marked limitation in the domain of caring

for oneself. See White o/b/o T.R.W. v. Berryhill, 2019 WL 1367382, *8 (W.D.N.Y. 2019) (“I

find that the ALJ’s discussion of the record evidence permits this Court to review her rationale

for finding that T.R.W. has less than marked limitations in the domain of self-care, and that her

rationale was reasonable and supported by substantial evidence”); D.L.K. by Brink, 2017 WL

1843277, *5 (“although Claimant had some degree of difficulty in [the domain of caring for

oneself], the ALJ’s determination is supported by substantial evidence in the record. The record

indicates that Claimant could care for his physical needs such as hygiene and eating. The record

contains notations that Claimant struggled in coping with stress at home; however, medication

and therapy were helping him implement coping skills which were apparent in therapy and

school”).




                                               -12-
                                          CONCLUSION

               For these reasons, the Commissioner’s motion for judgment on the pleadings [15]

is granted, and plaintiff’s motion [8] is denied.



SO ORDERED.

Dated: December 3, 2019

                                                           /s/ Jeremiah J. McCarthy
                                                           JEREMIAH J. MCCARTHY
                                                           United States Magistrate Judge




                                                    -13-
